Affirmed as Modified; Opinion Filed October 30, 2013.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01486-CR
                                      No. 05-12-01487-CR

                           LOUIS HANCOCK DAITCH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F11-45639-J, F11-45640-J

                               MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                    Opinion by Justice Lang

       A jury convicted Louis Hancock Daitch of intoxication manslaughter and intoxication

assault with a deadly weapon. See TEX. PENAL CODE ANN. §§ 49.07(a), 49.08(a) (West 2011).

The jury assessed punishment at fifteen years’ imprisonment and a $21 fine on the intoxication

manslaughter case and three years’ imprisonment and a $21 fine on the intoxication assault case.

The trial court’s judgments also include orders that appellant pay $399 in court costs. In a single

issue, appellant contends there is insufficient evidence in the records to support the trial court’s

orders that he pay court costs. In the intoxication manslaughter case, we affirm the trial court’s
judgment. In the intoxication assault case, we modify the trial court’s judgment and affirm as

modified.

       Appellant asserts the evidence is insufficient to support the trial court’s judgment in each

case that appellant pay $399 in court costs because the clerk’s records do not contain bills of

costs. The State responds that the trial court did not err in assessing court costs in each case

despite the absence of bills of costs from the record.

       If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

       The clerk’s records in these cases initially did not contain a copy of the bills of costs.

We, however, ordered the Dallas County District Clerk to file supplemental records containing

certified bills of costs associated with each case, and the clerk did so. See TEX. R. APP. P.

34.5(c)(1) (rules of appellate procedure allow supplementation of clerk’s record if relevant items

has been omitted).     Appellant’s complaints that the evidence is insufficient to support the

imposition of costs because the clerk’s records did not contain bills of costs are now moot. See

Coronel v. State, No. 05-12-00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29,

2013, no pet. h.); Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We

overrule his first and second issue.

       In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bills of costs in the supplemental records are not “proper bill[s] of costs”



                                                 -2-
and the bills of costs were not filed in the trial court or brought to the trial court’s attention

before costs were entered into the judgments. We reject both arguments.

       Appellant first contends the bills of costs in the records are not “proper bill[s] of costs”

because they are “unsigned, unsworn computer printout[s].” Appellant acknowledges the district

clerk has certified that the documents constitute costs that have accrued to date,” but says this

does not “set out the costs as required by statute.” While the code of criminal procedure requires

a record to be kept, the code is silent on the form of such a record except to the extent it must be

certified and signed “by the officer who charged the costs or the officer who is entitled to receive

payment for the cost.” See TEX. CODE CRIM. PROC. ANN. art. 103.001, .006; Coronel, 2013 WL
3874446, at *4.

       Here, in each case, the district clerk provided a “Bill of Costs Certification” containing

the costs that have accrued to date in the respective case, and the documents are certified and

signed by the district clerk. Because the documents meet the mandate of the code of criminal

procedure, we conclude appellant’s objection that the bills of costs are not “proper” lacks merit.

See Coronel, 2013 WL 3874446, at *4.

       Appellant further argues there is no indication the bills of costs were filed in the trial

court or brought to the trial court’s attention before costs were entered in the judgments.

Nothing in the code of criminal procedure or the statutes addressing the assessment of costs

against defendants requires that a bill of costs be presented to the trial court at any time before

judgment. See id. at *5.

       Article 42.16 provides that the judgment shall “adjudge the costs against the defendant,

and order the collection thereof as in other cases.” TEX. CODE CRIM. PROC. ANN. art. 42.16

(West 2006). Court costs, as reflected in a certified bill of costs, are not part of the sentence, do



                                                 -3-
not alter the range of punishment, and need not be orally pronounced or incorporated by

reference in the judgment to be effective. Armstrong v. State, 340 S.W.3d 759, 766 (Tex. Crim.

App. 2011); Coronel, 2013 WL 3874446, at *5. The code of criminal procedure does not require

the bill of costs be filed at the time the trial court signs the judgment of conviction; it only

requires a bill of costs be produced if a criminal case is appealed or costs are collected. See

Coronel, 2003 WL 3874446, at *5. Because there is no requirement that the costs be presented

to the trial court, we conclude appellant’s second objection to the supplemented record lacks

merit. See id. We overrule appellant’s objection to the supplemented records.

       The records show the jury assessed a $21 fine in each case. However, the judgment in

cause no. 05-12-01487-CR states the fine is “N/A.” We modify the judgment to reflect the $21

fine. See TEX. R. APP. P. 43.2(b); Bigley, 865 S.W.2d at 27–28; Asberry, 813 S.W.2d at 529–

30.

       In cause no. 05-12-01486-CR, we affirm the trial court’s judgment. In cause no. 05-12-

01487-CR, we affirmed the trial court’s judgment as modified.




                                                    /s/ Douglas Lang
                                                    DOUGLAS S. LANG
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121486F.U05




                                              -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LOUIS HANCOCK DAITCH, Appellant                   Appeal from the Criminal District Court
                                                  No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01486-CR       V.                       F11-45639-J).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      Moseley and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 30, 2013.




                                                         /s/ Douglas Lang
                                                         DOUGLAS S. LANG
                                                         JUSTICE




                                            -5-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


LOUIS HANCOCK DAITCH, Appellant                     Appeal from the Criminal District Court
                                                    No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01487-CR        V.                        F11-45640-J).
                                                    Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                        Moseley and Brown participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Fine” is modified to show “$21.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered October 30, 2013.




                                                           /s/ Douglas Lang
                                                           DOUGLAS S. LANG
                                                           JUSTICE




                                              -6-